Justice TIMMONS-GOODSON,
dissenting.
*19In its analysis, the majority disregards this Court’s prior precedent and incorrectly applies a well-established canon of statutory interpretation involving the construction of amendatory acts. Accordingly, I respectfully dissent.
I.
As explained by the dissent at the Court of Appeals, this case is controlled by Myers v. McGrady, 360 N.C. 460, 628 S.E.2d 761 (2006). I agree with the essence of that dissent and will not repeat it here. See Ray v. N.C. Dep’t of Transp., — N.C. App. —, —, 720 S.E.2d 720, 726 (2011) (Hunter, Robert C., J., dissenting) (“[Bjecause the DOT owes a recognized duty to the general public and not to plaintiffs individually, I must conclude plaintiffs have failed to state claims in negligence.”).
II.
I write further to express my concern regarding the majority’s retrospective application of N.C. Session Law 2008-170, codified as N.C.G.S. § 143-299.1A (2011), which the majority mistakenly views as a clarification of the State Tort Claims Act, N.C.G.S. § 143-291(a) (2011). Section 143-299.1A, which I will refer to as the “2008 Amendment,” does not apply here.
Whether the 2008 Amendment applies to this case is a matter of legislative intent. See Shelton v. Morehead Mem’l Hosp., 318 N.C. 76, 81, 347 S.E.2d 824, 828 (1986) (“Legislative intent controls the meaning of a statute . . . .”). “If the language used is clear and unambiguous, the Court does not engage injudicial construction but must apply the statute to give effect to the plain and definite meaning of the language.” Fowler v. Valencourt, 334 N.C. 345, 348, 435 S.E.2d 530, 532 (1993). By its own terms the 2008 Amendment “becomes effective October 1, 2008, and applies to claims arising on or after that date.” Act of Aug. 4, 2008, Ch. 170, Sec. 2, 2008 N.C. Sess. Laws 690, 691 (emphasis added). The facts giving rise to this case took place, and the case was filed, prior to 1 October 2008. Thus, the plain language of the 2008 Amendment indicates that the 2008 Amendment does not apply to this case.
Rather than address the language of the 2008 Amendment itself, however, the majority invokes the doctrine of legislative clarification. This is a canon of statutory construction in which we use a later legislative enactment to assist in determining the meaning of a former *20ambiguous legislative enactment. See Childers v. Parker’s, Inc., 274 N.C. 256, 263, 162 S.E.2d 481, 486 (1968) (concluding that a statutory alteration was a clarifying amendment when it “merely made specific that which had theretofore been implicit”).2
The doctrine operates as follows: When the legislature alters a statute, we presume that the legislature intended either to “(1) change the substance of the original act or (2) clarify the meaning of it.” Trs. of Rowan Technical Coll. v. J. Hyatt Hammond Assocs., 313 N.C. 230, 240, 328 S.E.2d 274, 280 (1985) (citing Childers, 274 N.C. at 260, 162 S.E.2d at 483). If the legislature altered an unambiguous statute, a further presumption arises that the legislature intended to change the existing law. Childers, 274 N.C. at 260, 162 S.E.2d at 484. Alternatively, if the legislature altered an ambiguous statute, the presumption arises that the legislature only intended to “ ‘clarify that which was previously doubtful.’ ” Trs. of Rowan Technical Coll., 313 N.C. at 240, 328 S.E.2d at 280 (quoting Childers, 274 N.C. at 260, 162 S.E.2d at 484).
This distinction between a substantive alteration in the original statute and a clarifying alteration is a meaningful one. We have concluded that a clarifying amendment, unlike an altering amendment, applies to all cases pending or brought before the courts prior to the passage of the clarifying amendment. Wells v. Consol. Jud’l Ret. Sys. of N.C., 354 N.C. 313, 318, 553 S.E.2d 877, 880 (2001); Ferrell v. Dep’t ofTransp., 334 N.C. 650, 659, 435 S.E.2d 309, 315-16 (1993) (applying a 1992 clarifying amendment to a claim arising and filed in 1989); Childers, 274 N.C. at 263, 162 S.E.2d at 485-86 (applying clarifying amendment to a cause of action arising pre-amendment). Consequently, if, as the majority contends, the 2008 Amendment is a clarification of the Tort Claims Act, the 2008 Amendment applies to the instant matter, even though the action arose and was filed prior to 1 October 2008, the effective date of the 2008 Amendment. Thus, whether the 2008 Amendment is a clarification of the Tort Claims Act, and therefore to be applied retrospectively, turns on whether there is *21an ambiguity in the Tort Claims Act illuminated by the 2008 Amendment.3
Enacted in 1951, and still in effect today, the Tort Claims Act adopted a partial waiver of the State’s sovereign immunity for tort liability.4 The 1951 Tort Claims Act did not address the public duty doctrine. This is hardly suiprising. The public duty doctrine was not recognized in our jurisprudence until this Court adopted it in 1991 in Braswell v. Braswell, 330 N.C. 363, 410 S.E.2d 897 (1991), and made clear that the State could, under certain circumstances, rely on the doctrine as an affirmative defense. As the majority opinion correctly points out, after 1991, and until the 2008 Amendment, our case law made clear the circumstances under which the public duty doctrine applied. Consequently, there was never an ambiguity in the Tort Claims Act as to the applicability of the public duty doctrine. Between 1951 and 1991 the doctrine was nonexistent in State jurisprudence and therefore inapplicable. Between 1991 and 2008 the doctrine was recognized in State jurisprudence and therefore applicable as per our case law. Accordingly, because there was no ambiguity in the Tort Claims Act to clarify, the 2008 Amendment was an amendatory act to be applied prospectively. See Alliance Co. v. State Hosp., 241 N.C. 329, 332, 85 S.E.2d 386, 389 (1955) (“The wording in the [Tort Claims Act] is clear, certain and intelligible.”); Smith v. McDowell Cnty. Bd. of Educ., 68 N.C. App. 541, 545, 316 S.E.2d 108, 111 (1984) (concluding that “the wording in the Tort Claims Act generally ... is clear and unambiguous").
*22Moreover, a careful comparison of our public duty doctrine case law and the 2008 Amendment reveals that rather than clarifying the Tort Claims Act, the 2008 Amendment instituted numerous material substantive changes in the governing case law regarding the public duty doctrine. Decisions of this Court prior to the 2008 Amendment made clear that the public duty doctrine could bar negligence claims against not only law enforcement, see, e.g., Braswelll, 330 N.C. at 370-71, 410 S.E.2d at 901-02, but also against many State agencies under a variety of alleged circumstances, see, e.g., Myers, 360 N.C. at 467-68, 628 S.E.2d at 766-67 (concluding that public duty doctrine barred claims against North Carolina Division of Forest Resources, a division of the Department of Environment and Natural Resources, for failure to control a naturally occurring forest fire or failing to make safe a public highway adjacent to the fire); Hunt v. N.C. Dep’t of Labor, 348 N.C. 192, 199, 499 S.E.2d 747, 751 (1998) (concluding that the public duty doctrine barred claims that the Department of Labor negligently inspected go-karts); Stone v. N.C. Dep’t. of Labor, 347 N.C. 473, 482-83, 495 S.E.2d 711, 716-17 (concluding that the public duty doctrine barred claims that the Department of Labor negligently inspected a chicken processing plant), cert. denied, 525 U.S. 1016, 119 S. Ct. 540, 142 L. Ed. 2d 449 (1998). Likewise, our Court of Appeals expanded the public duty doctrine further, for example, by holding that it could operate to bar claims for gross negligence. See, e.g., Little v. Atkinson, 136 N.C. App. 430, 434, 524 S.E.2d 378, 381 (concluding that “[i]t is clear that the [public duty] doctrine bars claims of gross negligence” (citation omitted)), cert. denied, 351 N.C. 474, 543 S.E.2d 492 (2000).
In contrast, the 2008 Amendment materially changes the law by reducing the applicability of the public duty doctrine as an affirmative defense. In essence, the 2008 Amendment permits the State to raise this affirmative defense “if and only if” the claimant alleges a (1) “failure to protect the claimant from the action of others or from an act of God by a law enforcement officer” or (2) the negligent failure of a State agent to “perform a health or safety inspection required by statute.” N.C.G.S. § 143-299.1A(a) (emphases added). This is a significant departure from our prior articulation of the public duty doctrine, which we broadly described as providing that “when a governmental entity owes a duty to the general public, particularly a statutory duty, individual plaintiffs may not enforce the duty in tort.” Myers, 360 N.C. at 465-66, 628 S.E.2d at 766. The 2008 Amendment also makes clear that gross negligence amounting to a “failure to perform a health or safety inspection required by statute” *23will not be barred by the public duty doctrine. N.C.G.S. § 143-299.lA(b)(3). As explained, this was not the law of our State prior to 1 October 2008. It is thus necessary to conclude that the 2008 Amendment changed the law with respect to the public duty doctrine.
In determining whether a statutory amendment was a clarification or an alteration, we have also sought guidance in the title of the amendment. In State ex rel. Cobey v. Simpson, for example, we placed significant emphasis upon a title that clearly indicated a legislative intent to clarify existing legislation. 333 N.C. 81, 90, 423 S.E.2d 759, 763-64 (1992) (finding a clarification, rather than an amendatory change, when the act in question “was entitled ‘An Act to Clarify the Development, Delegation, and Injunctive Relief Provisions of the Coastal Area Management Act’ ”).
Here, the amendment in question is captioned “An Act to Limit the Use of the Public Duty Doctrine as an Affirmative Defense for Claims Under the State Tort Claims Act in Which the Injuries of the Claimant Are the Result of the Alleged Negligent Failure of Certain Parties to Protect Claimants from the Actions of Others.” Ch. 170, 2008 N.C. Sess. Laws at 690. Thus, there is no indication in this title that the legislature sought to “clarify” the Tort Claims Act by enacting the 2008 Amendment. Instead, the title of the 2008 Amendment indicates that the legislature intended to “limit” the application of the public duty doctrine. Therefore, even if I agreed with the majority that the Tort Claims Act implicitly adopted the public duty doctrine in 1951, which I do not, I would still view the 2008 Amendment as an amendatory act to be applied prospectively. A “limitation” of the public duty doctrine is a change in the substantive law. The legislature must have intended a material, substantive change in the public duty doctrine; otherwise, it would not have “limited” its application.
The majority opinion concerns me for a number of additional reasons. First, the majority contends that “the [2008] amendment clarifies the General Assembly’s intention regarding the public duty doctrine from the time of the original enactment of the [Tort Claims Act].” But, as explained above, it is unlikely the legislature considered the public duty doctrine at all when it enacted the Tort Claims Act in 1951, over sixty years ago. It bears repeating that the public duty doctrine was not recognized in our jurisprudence until 1991. Braswell, 330 N.C. at 370-71, 410 S.E.2d at 901-02. Consequently, Í do not see how the 2008 Amendment clarifies the 1951 General Assembly’s intent to adopt via the Tort Claims Act an affirmative defense absent from State jurisprudence until 1991.
*24Second, the majority states that the public duty doctrine “exists apart from the doctrine of sovereign immunity” and apart from the State’s partial waiver of sovereign immunity. Yet, the majority also claims that the public duty doctrine lay hidden in the silence of the Tort Claims Act since 1951. I do not understand how the majority reconciles these two opposing views.
Third, in concluding that the 2008 Amendment is a clarifying rather than an amending act, the majority cites to no cases factually analogous to this matter. The legislature first enacted a partial waiver of sovereign immunity in 1951. Roughly forty years later we recognized an affirmative defense limiting the tort liability of the State that had previously not been part of our common law. Nearly two decades passed and our legislature then codified this affirmative defense, adopting some appellate case law articulating the public duty doctrine, while rejecting other case law on the same issue, and narrowing the application of the doctrine considerably. The cases cited in the majority opinion merely compare two sections of legislation and do not address situations when, as here, intervening case law affects the analysis.
Finally, for the reasons set forth above, I am concerned that in an effort to preserve plaintiffs’ claims, the majority stretches the doctrine of legislative clarification too far. While we may not have these plaintiffs before us again, we will certainly employ this canon of construction in the future. The next time we consider whether a legislative amendment is a clarification or an alteration to existing statutory law, and therefore determine whether a statute is to be applied retrospectively or prospectively, we will be required to contend with the majority’s misapplication of a hereunto well-established canon of construction. I fear troubling unintended consequences may stem from the majority opinion.

. See also 1A Norman J. Singer & J.D. Shambie Singer, Statutes and Statutory Construction § 22:30, at 369 (7th ed. 2009) [hereinafter Singer, Statutes] (“[T]he time and circumstances surrounding the enactment of an amendment may indicate that the change wrought by the amendment was formal only — that the legislature intended merely to interpret the original act.”); 73 Am. Jur. 2d Statutes § 132, at 341-42 (2001) (“[E]very change in phraseology does not indicate a change in substance and intent. [T]hus, a change in phraseology may be only to improve the diction, or to clarify that which was previously doubtful.” (footnotes omitted)).


. See Taylor v. Crisp, 286 N.C. 488, 497, 212 S.E.2d 381, 387 (1975) (stating that it is logical to infer that an amendment to an unambiguous provision evinces an intent to change the law); Childers, 274 N.C. at 260, 162 S.E.2d at 484 (“Whereas it is logical to conclude that an amendment to an unambiguous statute indicates the intent to change the law, no such inference arises when the legislature amends an ambiguous provision.”); see also Singer, Statutes § 22:30, at 369 (“[T]he time and circumstances surrounding the enactment of an amendment may indicate that the change wrought by the amendment was formal only — that the legislature intended merely to interpret the original act.”).


. Today the Tort Claims Act empowers the Industrial Commission to hear and determine claims against the State arising:
as a result of the negligence of any officer, employee, involuntary servant or agent of the State while acting within the scope of his office, employment, service, agency or authority, under circumstances where the State of North Carolina, if a private person, would be liable to the claimant in accordance with the laws of North Carolina.
N.C.G.S. § 143-291(a) (2011).